ORDER ACCEPTING RESIGNATION AND DISMISSING CAUSE AS MOOT
SHEPARD, Chief Justice.
Comes now Lynn M. Bynum, the Respondent in this cause, files her motion to resign from the practice of law and tenders to this Court her affidavit pursuant to Admission and Discipline Rule 23, Section 17.
*452And this Court, being duly advised, now finds that the Respondent has met the requirements of the above noted rule and that her resignation should be accepted. In light of said resignation, this Court finds further that the present disciplinary action should be dismissed as moot.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, Lynn M. Bynum, is hereby removed as a member of the Bar of this State and the Clerk of this Court is directed to remove her name from the Roll of Attorneys. In light thereof, this disciplinary action is now dismissed as moot.
IT IS FURTHER ORDERED that Lynn M. Bynum must comply with the provisions of Admission and Discipline Rule 28, See tion 4, in order to become eligible for reinstatement at a future date.
The Clerk of this Court is directed to forward a copy of this order in accordance with the procedures set forth in Admission and Discipline Rule 28, Section 3(d), applicable to disbarment.
DONE.
All Justices concur.